Mr. Justice Crabtree delivered the opinion of the court. This was a suit in attachment brought by appellants against George W. Duncan, who had been engaged in mercantile business at Ottawa, Illinois. The writ was levied upon a stock of merchandise, and appellee interpleaded, claiming the goods under a bill of sale from George W. Duncan. The case was before this court on a former appeal (47 Ill. App. 84), when a judgment in favor of appellee was affirmed, but on appeal to the Supreme Court the judgment was reversed for error in the instructions and the cause remanded. (156 Ill. 374.) We refer to the opinions in the cases cited, for a more full and particular statement of the facts involved in this controversy, and need not here detail them at length. The cause having reached the Circuit Court on the remanding order, was again tried by a jury, with the result that a verdict was rendered in favor of appellee. Motions for new trials and in arrest of judgment having been overruled, judgment was entered on the verdict; and appellants again bring the cause to this court by appeal. It is insisted the verdict is not supported by the evidence, but after three juries have found the same way, in favor of appellee, we are unwilling to disturb the judgment on that ground. We think there was no error in allowing evidence on the part of appellee showing the notification to Hazlitt, the landlord, of appellee’s purchase of the stock and change of tenancy, nor the testimony concerning directions to the drayman. These were facts bearing upon the question of change of possession and conduct of the business thereafter, and were competent under the issues in the case. Nor was there any error in refusing to admit the transcript of judgment in the Circuit Court of La Salle County in the case of George H. Martin et al. v. George' W. Duncan, without proof, or an offer to prove, that it was a judgment in this case, or that the indebtedness existed at the date of the transfer from George W. Duncan to appellee. The attachment was issued May 28, 1891, while the judgment offered in evidence was rendered November 30, 1892. The bare offer of the transcript of the judgment, unaccompanied by other proof, was clearly insufficient to warrant its admission. Nor was there any error in refusing to admit the transcript of judgment in the case of William C. Duncan v. George W. Duncan. Appellee was not a party to that suit nor bound by the judgment without further proof in some way connecting him with it. No such proof was produced or offered, and the transcript was therefore properly excluded. Much complaint is made of the instructions, but our examination of them fails to convince us that any material error was committed by the court in instructing the jury. Finding no material error in the record the judgment will be affirmed.